DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Amendment Entered
In response to the amendment filed on March 7th, 2022, amended claims are 1, 2, 5-8, 10-12, and 18 are entered. 
Response to Arguments
Applicant's remarks and amendments with respect to the rejections under 35 U.S.C. 112(b) have been fully considered. The rejections are withdrawn in view of the amendment.
Applicant’s arguments, filed on March 7th, 2022, with respect to the rejection under 35 U.S.C. 102 and 103 with respect to claims 1-18 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-9 and 13-18 are rejected under 35 U.S.C. 103 as being unpatentable over Denison et al. (U.S. Patent No. 7,391,257 B1; cited by applicant) in view of Kim (U.S. Publication No. 2019/0187734).
Regarding Claim 1, Denison (Figure 1) discloses an apparatus for measuring a signal (col. 3, line 26-42), the apparatus comprising: a power source (12) configured to supply a current signal having a carrier frequency to a target object (col. 2, lines 6-9 and col. 3, lines 50-53; col. 15, lines 11-15; any modulated alternating current will have a “carrier frequency”); and a reset circuit (13, 16, 17, and 22) configured to reset an input voltage signal (col. 22, line 17-21; col. 8, lines 5-13). Denison teaches that the purpose of the reset circuit is to auto-zero an amplifier (col. 22, line 19-20), and that the common- mode signals are suppressed by a zero in the charge transfer function (col. 22, line 31-34). Accordingly, it is understood that the reset unit would reset the input voltage to the common-mode voltage, in order to auto-zero an amplifier. Thus, Denison teaches the input voltage being changed according to a change in an object voltage signal generated from the target object receiving the current signal (as the common mode voltage will by definition depend on the output signal being received), to have a common mode voltage at least once during a period corresponding to the carrier frequency. Furthermore, Denison teaches an amplifier (14) configured to generate an amplified signal by amplifying the input voltage signal being reset (col. 2, lines 6-17; amplifier shown in detail in Figure 8).
Although Denison discloses a reset circuit using an auto-zero amplifier, Denison fails to explicitly disclose a reset circuit configured to reset, using a reset switch an input voltage signal to have a common mode reference voltage at least once during a reset interval, the reset switch being configured to switch between the input voltage signal and the common mode reference voltage.
Kim discloses a reset circuit (circuit; 210, 220, 230, 240, 250) configured to reset, using a reset switch (first and second switch; 213, 222, 232, 241, 252, 254) an input voltage signal to have a common mode reference voltage at least once during a reset interval (reset period) (The differential amplification circuit may include a differential amplifier amplifying differences between the first initial voltage applied to the positive input terminal and the second initial voltage applied to the negative input terminal; a first switch turned on during the reset period to couple the output terminal of the differential amplification circuit to the negative input terminal of the differential amplification circuit; and a second switch turned on during the reference voltage generation period to couple the output terminal of the differential amplification circuit to the first and second voltage storage circuits; [0006]), the reset switch being configured to switch between the input voltage signal and the common mode reference voltage (When a S1 switch 222 in the first voltage storage circuit 220 is turned on, the first voltage storage circuit 220 may store the voltage applied to the positive input terminal VIP according to the reset operation of the differential amplification circuit 210. When the S1 switch 222 in the first voltage storage circuit 220 is turned off, the first voltage storage circuit 220 may provide the stored voltage to the positive input terminal VIP of the differential amplification circuit 210. When a S1 switch 232 is turned on, the second voltage storage circuit 230 may store the voltage applied to the negative input terminal VIN according to the reset operation of the differential amplification circuit 210 and when the S1 switch 232 is turned off, the second voltage storage circuit 230 provide the stored voltage to the negative input terminal VIN of the differential amplification circuit 210; [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denison in view of Kim to provide a reset switch being configured to switch between the input voltage signal and the common mode reference voltage. This would allow the device of Denison in view of Kim in order to improve an accuracy of the operation of the reference voltage generator, minimizing the need for process variation (Kim [0024]).

Regarding Claim 2, Denison teaches the reset unit comprising: a capacitor (13 and 106) configured to connect the target object (32) and the amplifier (116; shown in Figure 2 and 8; col. 10, lines 46-55 and col. 22, lines 19-34). Furthermore, although the reset unit is not shown in Denison, Denison teaches switches (104A and 104B) are connected to capacitors, and that these capacitors are used to receive feedback and reject common-mode voltages (col. 22, lines 19-34). Therefore, one of ordinary skill in the art would understand Denison as having a reset switch configured to connect one end of the capacitor to a common mode note that supplies the common mode voltage.

Regarding Claim 3, Denison teaches that the output of the instrumentation amplifier (14) may be sent to an analog-to-digital converter (col. 25, lines 44-47). Therefore, Denison teaches the apparatus of claim 1, further comprising: an analog-to-digital converter connected to an output end of the amplifier.

Regarding Claim 4, Denison teaches that the analog-to-digital converter measures impedance of a tissue load (col. 25, lines 44-47). Therefore, Denison teaches the apparatus of claim 3, wherein the analog-to-digital converter is configured to output a digital signal indicating an impedance change of the target object by converting the amplified signal to a digital form.

Regarding Claim 5, Denison teaches a clock generator (34) configured to transfer a carrier frequency to the power source and to transfer a reset signal to the reset unit (col. 12, lines 8-41 and col. 22, lines 19-34), wherein the reset unit is further configured to reset the input voltage signal to a common mode signal in response to the reset signal being transferred from the clock generator (col. 12, lines 30-41, col. 22, line 17-21; col. 8, lines 5-13) and wherein the amplifier is further configured to receive the input voltage signal that is changed according to a change in the object voltage signal after being reset (col. 12, lines 20-29).

Regarding Claim 6, Denison teaches the reset unit being further configured to reset the input voltage signal to have the common mode voltage during a reset interval (as input voltage signal will inherently be reset during a reset interval).

Regarding Claim 7, Denison teaches the apparatus of claim 6. Furthermore, Denison teaches a clock generator (34) configured to transfer a reset signal during the reset interval (col. 12, lines 8-41 and col. 22, lines 19-34), wherein the reset unit comprises: a reset switch (104A and B) configured to connect an input end of the amplifier and a common mode node during a reset interval in response to the reset signal (col. 10, lines 46-55 and col. 22, lines 19-34). However, Denison fails to explicitly teach disconnecting the common mode node from the input end of the amplifier, in response to the reset interval elapsing.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denison to disconnecting the common mode node from the input end of the amplifier in response to the reset interval elapsing. As discussed, common mode node results in the auto-zeroing of the amplifier (col. 22, line 19-20). Therefore, one of ordinary skill in the art would be motivated to disconnect the common mode node from the amplifier after the reset interval so that the amplifier may again amplify a measured input signal, as opposed to a zeroed signal.

Regarding Claim 8, Denison teaches that the instrumentation amplifier may be used to measure either the resistance or reactance of the tissue from the impedance (col. 8, lines 49-58 and lines 64-67 and col. 9, lines 1-9). This would involve generating resistance value at resistance measuring time point, and generating a reactance value at a reactance measuring time point. Therefore, the modified Denison would be configured to disconnect the common mode node from the input end of the amplifier during an interval including a resistance measuring time point and to disconnect the common mode node from the input end of the amplifier during an interval including a reactance measuring time point.

Regarding Claim 9, Denison teaches that the output of the instrumentation amplifier (14) may be sent to an analog-to-digital converter to measures the impedance of a tissue load (col. 25, lines 44-47) and measure either the resistance or reactance of the tissue from the impedance (col. 8, lines 49-58 and lines 64-67 and col. 9, lines 1-9). Therefore, the modified Denison teaches the apparatus of claim 8, further comprising: an analog-to-digital converter configured to generate a digital signal corresponding to a resistance value among impedances of the target object by converting the amplified signal to a digital form at the resistance measuring time point, and to generate a digital signal corresponding to a reactance value among impedances of the target object by converting the amplified signal to a digital form at the reactance measuring time point.

Regarding Claim 13, Denison teaches that the output of the instrumentation amplifier (14) may be sent to an analog-to-digital converter to measures the impedance of a tissue load (col. 25, lines 44- 47). Furthermore, Denison teaches that the instrumentation amplifier may be used to measure either the resistance or reactance of the tissue from the impedance (col. 8, lines 49-58 and lines 64-67 and col. 9, lines 1-9). This would involve generating resistance value at resistance measuring time point, and generating a reactance value at a reactance measuring time point. Therefore, Denison teaches the apparatus of claim 1, further comprising: an analog-to-digital converter configured to generate a digital signal corresponding to a resistance value among impedances of the target object by converting the amplified signal to a digital form at a resistance measuring time point, and to generate a digital signal corresponding to a reactance value among impedances of the target object by converting the amplified signal to a digital form at a reactance measuring time point.
Regarding Claim 14, Denison teaches that the instrumentation amplifier (14; shown in greater detail in Figure 2 as element 26) uses a differential architecture (col. 1, lines 43, 45) and includes a chopper circuit (26; col. 4, lines 13-17 and 27-37). Denison further teaches that the output of the instrumentation amplifier may be sampled to provide feedback to the circuit (col. 31, lines 6-12). In addition, Denison teaches that the output of the instrumentation amplifier (14) may be sent to an analog-to-digital converter to measures the impedance of a tissue load (col. 25, lines 44-47). Furthermore, Denison teaches that the instrumentation amplifier may be used to measure either the resistance or reactance of the tissue from the impedance (col. 8, lines 49-58 and lines 64-67 and col. 9, lines 1-9).

Regarding Claim 15, Denison teaches the chopper circuit is configured to generate a chopper voltage signal by alternately switching connections between two output nodes of the amplifier and two input nodes of the sample and hold circuit each half period of the carrier frequency (col. 6, lines 60-64 and col. 12, lines 30-41).

Regarding Claim 16, Denison teaches the sample and hold circuit is configured to generate a discrete signal by sampling the chopper voltage signal during a sampling interval (col. 31, lines 6-12) in the period and to hold a sampled signal during a holding interval. Furthermore, since the resistance and reactance are measured from the signal after passing through the sample-and-hold circuit, one of ordinary skill in the art would understand the sampling interval is an interval before each measurement time point in the period, and the holding interval is an interval after each measurement time point in the period.

Regarding Claim 17, the output of the differential amplifier of Denison is understood as being determined by an input signal and a feedback signal (see Figure 2). As mentioned, the output of sample- and-hold signal is the feedback signal put into the differential amplifier (col. 31, lines 6-12). Therefore, Denison teaches the analog-to-digital circuit being further configured to convert a differential discrete signal (output of instrumentation amplifier) between a first discrete signal (input signal) and a second discrete signal output from the sample and hold circuit to a digital signal.

Regarding Claim 18, Denison (Figure 1) discloses a method for measuring a signal (col. 3, line 26-42), the method comprising: supplying, by a power source (12), a current signal having a carrier frequency to a target object (col. 2, lines 6-9 and col. 3, lines 50-53; col. 15, lines 11-15; any modulated alternating current will have a “carrier frequency”); resetting, by a reset circuit (13, 16, 17, and 22)  an input voltage signal (col. 22, line 17-21; col. 8, lines 5-13). Denison teaches that the purpose of the reset circuit is to auto-zero an amplifier (col. 22, line 19-20), and that the common- mode signals are suppressed by a zero in the charge transfer function (col. 22, line 31-34). Accordingly, it is understood that the reset unit would reset the input voltage to the common-mode voltage, in order to auto-zero an amplifier. Thus, Denison teaches the input voltage being changed according to a change in an object voltage signal generated from the target object receiving the current signal (as the common mode voltage will by definition depend on the output signal being received), to have a common mode voltage at least once during a period corresponding to the carrier frequency. Furthermore, Denison teaches generating, by an amplifier (14), an amplified signal corresponding to an impedance change of the target object by amplifying the input voltage signal being reset (col. 2, lines 6-17; amplifier shown in detail in Figure 8).
Although Denison discloses a reset circuit using an auto-zero amplifier, Denison fails to explicitly disclose resetting, by a reset circuit and using a reset switch, an input voltage signal to have a common mode reference voltage at least once during a reset interval, the reset switch being configured to switch between the input voltage signal and the common mode reference voltage.
Kim discloses a resetting, by a reset circuit (circuit; 210, 220, 230, 240, 250) and using a reset switch (first and second switch; 213, 222, 232, 241, 252, 254), an input voltage signal to have a common mode reference voltage at least once during a reset interval (reset period), (The differential amplification circuit may include a differential amplifier amplifying differences between the first initial voltage applied to the positive input terminal and the second initial voltage applied to the negative input terminal; a first switch turned on during the reset period to couple the output terminal of the differential amplification circuit to the negative input terminal of the differential amplification circuit; and a second switch turned on during the reference voltage generation period to couple the output terminal of the differential amplification circuit to the first and second voltage storage circuits; [0006]), the reset switch being configured to switch between the input voltage signal and the common mode reference voltage (When a S1 switch 222 in the first voltage storage circuit 220 is turned on, the first voltage storage circuit 220 may store the voltage applied to the positive input terminal VIP according to the reset operation of the differential amplification circuit 210. When the S1 switch 222 in the first voltage storage circuit 220 is turned off, the first voltage storage circuit 220 may provide the stored voltage to the positive input terminal VIP of the differential amplification circuit 210. When a S1 switch 232 is turned on, the second voltage storage circuit 230 may store the voltage applied to the negative input terminal VIN according to the reset operation of the differential amplification circuit 210 and when the S1 switch 232 is turned off, the second voltage storage circuit 230 provide the stored voltage to the negative input terminal VIN of the differential amplification circuit 210; [0028]). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denison in view of Kim to provide a reset switch being configured to switch between the input voltage signal and the common mode reference voltage. This would allow the device of Denison in view of Kim in order to improve an accuracy of the operation of the reference voltage generator, minimizing the need for process variation (Kim [0024]).

Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable under Denison and Kim, as applied to claim 1, in view of Najarian et al (U.S. Patent Publication No. 2012/0123232; previously cited), referred to hereafter as Narajarian.
Regarding Claim 10, Denison teaches the apparatus of claim 1. However, Denison and Kim fail to teach the reset unit is further configured to reset the input voltage signal to have the common mode voltage each time an amplified signal output from the amplifier reaches a threshold voltage.
Narajarian teaches an apparatus of measuring signal (Figure 2) comprising a method of comparing a measured signal to a preset threshold value (paragraph 0167). According to Narajarian, the comparison may be used to determine if the measured signal is acceptable and/or accurate (paragraph 0167).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denison and Kim to incorporate an amplitude detector configured to compare an amplitude of the amplified signal to a threshold, in order to determine if a measured signal is within an acceptable range of values, as in Narajarian. Doing so would allow the device of Denison to zero the amplifier (i.e. reset the input voltage signal to have the common mode voltage) when the amplified signal output reaches a threshold voltage, so that inaccurate amplified signals are not output by the apparatus (Narajarian paragraph 0167).

Regarding Claim 11, Denison in view of Narajarian teaches the apparatus of claim 10, further comprising: an amplitude detector configured to compare an amplitude of the amplified signal and the threshold voltage (Narajarian paragraph 0167). Furthermore, Denison teaches a clock generator (34) configured to transfer a reset signal during the reset interval (Denison col. 12, lines 8-41 and col. 22, lines 19-34), wherein the reset unit is configured to connect an input end of the amplifier and a common mode node during a reset interval in response to the reset signal (Denison col. 10, lines 46-55 and col. 22, lines 19-34). Therefore, Denison in view of Narajarian teaches the clock generator transferring a touch indication signal to a clock generator in response to the amplitude of the arplitied signal reaching the threshold voltage. However, Denison in view of Naralarian does not explicitly teach disconnecting the commen mode node fram the inout end of the amplifier during a rernaining interval of the period.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denison and Kim in view of Narajarian to disconnecting the common mode node from the input end of the amplifier in response to amplitude of the amplified signal not exceeding a threshold voltage. As discussed, common mode node results in the auto-zeroing of the amplifier (col. 22, line 19-20). Therefore, one of ordinary skill in the art would be motivated to disconnect the common mode node from the amplifier during the remaining period so that the amplifier may again amplify a measured input signal, as opposed to a zeroed signal.

Regarding Claim 12, Denison in view of Narajarian teaches the apparatus of claim 10. However, Denison in view of Narajarian fails to teach wherein the apparatus is configured to count a touch number of times that an amplitude of the amplified signal touches the threshold voltage.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Denison in view of Narajarian to count a number of times that an amplitude of the amplified signal touches the threshold voltage. This would allow the device of Denison in view of Narajarian to inform the user the number of times the apparatus was unable to properly measure an input signal.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHANEL J JHIN whose telephone number is (571) 272-2695.  The examiner can normally be reached on Monday-Fridays 9:00AM-5:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexander Valvis can be reached on 571-272-4233.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/C.J.J./Examiner, Art Unit 3791                                                                                                                                                                                                        /ALEX M VALVIS/Supervisory Patent Examiner, Art Unit 3791